TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00311-CR


                                  Daniel Heredia, Appellant

                                                v.

                                 The State of Texas, Appellee




              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2016-751, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury convicted appellant Daniel Heredia of the offense of manslaughter and

assessed punishment at 20 years’ imprisonment. See Tex. Penal Code § 19.04. The district court

rendered judgment on the verdict. In four points of error on appeal, Heredia asserts that: (1) the

evidence is insufficient to prove that he committed the offense; (2) the district court abused its

discretion in denying his request for a mistrial; (3) the district court abused its discretion in

admitting evidence of his internet search history; and (4) the judgment of conviction erroneously

contains an affirmative deadly weapon finding. We will affirm the judgment of conviction.


                                       BACKGROUND

               The State charged Heredia with murder, alleging that he intentionally or

knowingly caused the death of Jennifer Rivers by shooting her with a firearm. See id. § 19.02.
At trial, Heredia did not dispute that he shot Rivers and caused her death. Instead, he claimed

that he shot Rivers accidentally and thus was guilty of criminally negligent homicide. See id.

§ 19.05.

               The jury heard evidence that on June 26, 2016, Heredia and his friends, William

Griffin and Joseph Gaona, were floating in inner tubes on the Guadalupe River in New Braunfels

when they encountered Rivers, who was diving in the river and looking for items that had been

left behind by tourists. Heredia invited Rivers to join them, and Rivers agreed. Gaona testified

that when they floated toward Rivers, Heredia told him that he was “going to try to have sex with

her” and that after Rivers joined them, Heredia flirted with her and asked her repeatedly to

“flash” her breasts at him. According to Gaona, Rivers was not receptive to Heredia’s advances

and “kept saying no” but eventually agreed to let the men “pour[] beer down her breasts while

[Heredia] drank it.”

               Later that day, the four of them went to Heredia’s RV trailer, which was parked at

a campsite near the river, and proceeded to drink, mingle, and listen to music. Gaona recounted

that when they were inside the trailer, he observed Heredia attempt to put his hand on Rivers’s

upper thigh and that Rivers “pushed his hand away.” Gaona did not believe that Rivers wanted

to have sex with Heredia, who was “pretty intoxicated” at the time. Gaona eventually left the

campsite, but Heredia, Griffin, and Rivers remained. Griffin testified that while they were inside

the trailer, Heredia and Rivers were dancing, conversing, and “playfully wrestling” with each

other. According to Griffin, at one point during their interaction, Heredia was standing behind

Rivers when Griffin saw Heredia “mouth” silently to him that “he wanted to kill her.” Then,

Griffin claimed, he saw Heredia “grab his .22 [caliber pistol] out of his waistband and without

. . . hesitation shoot[] the young woman in the back of the head.” Griffin immediately exited the

                                                2
trailer, sat down at a picnic table, and “started contemplating life.” As Griffin sat outside and his

“mind went blank,” he could hear “something getting dragged” inside the trailer.             Shortly

thereafter, Heredia “popped his head out” and asked Griffin, “Are you good?” Griffin, who

testified that he was “really scared” at that point, had difficulty recalling what happened next, but

he remembered that he helped Heredia pack up their belongings and that they left the campsite

and drove back to Wallisville in Chambers County, where they both lived.

               Griffin testified that during their drive home, Heredia was drinking a bottle of

vodka, “slowly getting drunker,” and “talking and listening to music.” At one point, Heredia

told Griffin that he needed to “go check on the trash,” which Griffin believed was a reference to

Rivers’s body, still inside the trailer. Griffin also claimed that at some point, Heredia told him

that he had killed Rivers because “she was getting annoying.”

               Several hours after leaving the campsite, Heredia and Griffin arrived at Heredia’s

house, where Heredia lived with his parents. Heredia told Griffin to get his father, who helped

Griffin back up the trailer closer to the house. Griffin then got into his truck and drove away. As

he left the property, he noticed that Heredia was “passed out on the ground” drunk.

               Later that night, Heredia’s girlfriend, Megan Armberger, arrived at Heredia’s

house to pick up some of her belongings. Outside the trailer, Armberger encountered Heredia,

who was drinking a bottle of water and “trying to sober up.” Armberger testified that Heredia

appeared “frantic” and was crying, and she had never seen him cry before. Heredia accompanied

Armberger inside the trailer, where she observed a broken liquor bottle and a pair of women’s

shoes that did not belong to her. This upset Armberger, who asked Heredia to explain what had

happened. Heredia told her that Griffin had “gone crazy” but did not provide her with any

details. Armberger then told Heredia that she needed to use the restroom, but Heredia asked her

                                                 3
to leave. Armberger replied that she was not leaving and demanded to know what had happened.

In response, Heredia told her that he and Griffin had killed a woman. Armberger did not believe

him and asked to see the body. Heredia opened the trailer door, and Armberger saw a body

laying on the ground outside between the shed and the garage. Armberger testified that Heredia

provided her with only limited information about the shooting—“that [Griffin] went crazy,

[Rivers] made them mad, and then that they were playing a game. They didn’t know [the gun]

was loaded.” Armberger, believing that the shooting was an accident, encouraged Heredia to tell

his parents what had happened, but Heredia “just got quiet.” Armberger then got into her car and

left. She went to her mother’s house, told her mother what had happened, and her mother called

the police.

                After Armberger left, Heredia called his brother and asked him to come over to

the house. When Heredia’s brother arrived and Heredia explained to him what had happened,

Heredia called 911 to report the shooting. After Heredia hung up, his brother also called 911 and

provided additional details. Copies of the 911 calls were admitted into evidence and played for

the jury. On the calls, Heredia can be heard telling the dispatcher that a woman’s body was in

his yard, and his brother can be heard telling the dispatcher that Heredia had shot the woman

accidentally.

                When police arrived at the residence, Heredia agreed to accompany the officers to

the station and provide a statement. A video recording of Heredia’s statement was admitted into

evidence and played for the jury. In the statement, Heredia confessed to shooting Rivers but

claimed that he did not know the gun was loaded and that he did not intend to shoot Rivers. He

explained that he was “trying to be all gangster” by showing off his gun to impress Rivers and



                                                4
that he was waving it around when he discharged the gun accidentally. He admitted that he was

“dumb” for “playing” with the gun without checking to see if it was loaded.

               An autopsy confirmed that Rivers’s cause of death was homicide, that she had

been shot in the back of the head with a firearm, and that her body had been moved after death.

Forensic evidence revealed that the shot to her head was “pretty much straight on,” i.e.,

perpendicular to the skull itself. There was no exit wound, and a bullet that had been fired from

a .22 caliber pistol was recovered from Rivers’s skull.

               At the conclusion of trial, the jury found Heredia guilty of neither murder nor

criminally negligent homicide but instead found him guilty of manslaughter.              This appeal

followed.

                                            ANALYSIS

Sufficiency of the evidence

               In his first point of error, Heredia asserts that the evidence is insufficient to prove

that he committed the offense of manslaughter. A person commits the offense of manslaughter

“if he recklessly causes the death of an individual.” Tex. Penal Code § 19.04(a). Heredia claims

that there is no evidence in the record that he acted “recklessly.”

               “Evidence is sufficient to support a criminal conviction if a rational jury could

find each essential element of the offense beyond a reasonable doubt.” Stahmann v. State, 602
S.W.3d 573, 577 (Tex. Crim. App. 2020) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).

“We view the evidence in the light most favorable to the verdict and consider all of the admitted

evidence, regardless of whether it was properly admitted.” Id. “The jury is the sole judge of

credibility and weight to be attached to the testimony of the witnesses.” Id. “Juries can draw

reasonable inferences from the evidence so long as each inference is supported by the evidence

                                                  5
produced at trial.” Id. “When the record supports conflicting inferences, we presume that the

jury resolved the conflicts in favor of the verdict and defer to that determination.” Merritt v.

State, 368 S.W.3d 516, 525-26 (Tex. Crim. App. 2012).

              “Reviewing the sufficiency of the evidence of recklessness, the question before us

. . . is whether, after viewing all the evidence in the light most favorable to the verdict, any

rational finder of fact would have found beyond a reasonable doubt that Appellant acted

recklessly.” Romano v. State, ___ S.W.3d ___, ___, 2020 WL 6301716, at *3 (Tex. Crim. App.

2020). “A person acts recklessly, or is reckless, with respect to circumstances surrounding his

conduct or the result of his conduct when he is aware of but consciously disregards a substantial

and unjustifiable risk that the circumstances exist or the result will occur.” Tex. Penal Code

§ 6.03(c). “The risk must be of such a nature and degree that it constitutes a gross deviation

from the standard of care that an ordinary person would exercise under all the circumstances as

viewed from the actor’s standpoint.” Id. “By its nature, a culpable mental state must generally

be inferred from the circumstances,” including the accused’s “acts, words, and conduct.” Nisbett

v. State, 552 S.W.3d 244, 267 (Tex. Crim. App. 2018).

              Heredia argues that “[t]here was no evidence adduced from which a jury could

conclude or infer that Appellant knew that the firearm he was holding was loaded; therefore, he

did not know of a risk and consciously disregard the danger as required to be found reckless

under the Manslaughter statute.” In Heredia’s view, the jury could have found, at most, that

Heredia “should have checked the gun and, therefore, should have known that the weapon was

loaded, which could have amounted to criminal negligence.”

              However, a jury may infer recklessness from evidence that a defendant was

familiar with firearms and pointed a firearm in the victim’s direction, even if the defendant

                                               6
claimed not to know that the firearm was loaded. See, e.g., Guzman v. State, 188 S.W.3d 185,

193-94 (Tex. Crim. App. 2006); Lugo v. State, 667 S.W.2d 144, 149 (Tex. Crim. App. 1984);

Gahagan v. State, 242 S.W.3d 80, 87-88 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d);

Hayes v. State, 124 S.W.3d 781, 788 (Tex. App.—Houston [1st Dist.] 2003), aff’d, 161 S.W.3d
507 (Tex. Crim. App. 2005); Davis v. State, 757 S.W.2d 386, 388 (Tex. App.—Dallas 1988, no

pet.); Gaona v. State, 733 S.W.2d 611, 615 (Tex. App.—Corpus Christi 1987, pet ref’d); Yates v.

State, 624 S.W.2d 816, 817 (Tex. App.—Houston [14th Dist.] 1981, no pet.). This is because

firearms are “dangerous instrumentalities,” and their “very purpose is to kill or injure should the

necessity arise.” Sadler v. State, 728 S.W.2d 829, 832 (Tex. App.—Dallas 1987, no pet.). Thus,

“[i]t is mandatory that they be handled at all times with great care and the failure to do so may be

legitimately viewed by the trier of the fact as ‘a gross deviation from the standard of care that an

ordinary person would exercise....’” Id. (quoting Tex. Penal Code § 6.03(c)); cf. Tex. Penal

Code § 22.05(c) (establishing presumption in deadly conduct statute that “[r]ecklessness and

danger are presumed if the actor knowingly pointed a firearm at or in the direction of another

whether or not the actor believed the firearm to be loaded”).

               Here, the State presented evidence that Heredia was familiar with firearms.

Griffin testified that when he and Heredia were in high school together, they would shoot at

targets on Heredia’s property using shotguns. Griffin added that Heredia “was around guns a

lot” and handled them “pretty well.” Heredia’s girlfriend provided similar testimony. She

testified that Heredia: “had guns at his house, and he went hunting and stuff”; would shoot at

targets in his backyard; could explain to her how to use and operate firearms safely; owned “a

lot” of firearms; and knew how to make homemade bullets that could be fired from a gun.

Additionally, in his statement to the police, Heredia admitted that the gun that was used in the

                                                 7
offense belonged to him, that he had shot the gun many times, and that he was familiar with its

operation. Because of Heredia’s familiarity with firearms, including the gun that was used to

shoot Rivers, the jury could have disbelieved Heredia’s claim that he did not know the gun was

loaded and reasonably inferred that when Heredia waved the gun near Rivers and pointed it in

her direction, he was aware of but consciously disregarded a substantial and unjustifiable risk

that the gun could discharge and kill Rivers. See Gahagan, 242 S.W.3d at 88; Davis, 757
S.W.2d at 387-88; see also Lugo, 667 S.W.2d at 149 (concluding that jury could have found

defendant guilty of manslaughter by rejecting defendant’s claim that he was unaware that gun

was loaded but believing defendant’s claim that he did not intend to kill victim); Salvato v. State,

No. 03-17-00508-CR, 2019 WL 1051595, at *5 (Tex. App.—Austin Mar. 6, 2019, no pet.)

(mem. op., not designated for publication) (concluding that evidence was sufficient to uphold

manslaughter conviction because jury was free to disbelieve defendant’s “self-serving statements

indicating that he did not believe the rifle would fire a round when he pulled the trigger or that he

was not aiming at or toward his daughter when he pulled the trigger,” particularly in light of

defendant’s training regarding firearms and his experience with them); King v. State, No. 12-07-

00433-CR, 2010 WL 1510204, at *3 (Tex. App.—Tyler Apr. 16, 2010, pet. ref’d) (mem. op., not

designated for publication) (concluding that evidence was sufficient to support manslaughter

conviction when evidence showed that defendant was familiar with guns, knew risks involved in

handling them, and caused firearm to point in victim’s direction).

               We overrule Heredia’s first point of error.




                                                 8
Motion for mistrial

               During the testimony of one of the officers who interviewed Heredia, defense

counsel requested that the video recording of Heredia’s statement be admitted into evidence.

The State objected, arguing that the statement was inadmissible hearsay unless the State offered

it into evidence as an “admission by a party opponent.” See Allridge v. State, 762 S.W.2d 146,

152 (Tex. Crim. App. 1988) (explaining that self-serving, out-of-court statements made by and

offered into evidence by defendant are generally considered inadmissible hearsay); Drone v.

State, 906 S.W.2d 608, 611 (Tex. App.—Austin 1995, pet. ref’d) (“But an out-of-court statement

by a party offered against the party is not hearsay by definition, and is admissible as an

admission by party-opponent.” (emphasis added) (citing Tex. R. Evid. 801(e)(2)(A))).            In

arguing to the district court that the statement was inadmissible, the prosecutor remarked, with

the jury present, “If the defendant wants to give his version of events, he’s welcome to take the

witness stand.” At that point, defense counsel asked to approach the bench, and the jury was

removed from the courtroom.

               As the parties continued to discuss the admissibility of the statement outside the

presence of the jury, defense counsel stated, “We still have a very serious mistrial issue right

now after that last sidebar remark.”      After further discussion on the admissibility of the

statement, the district court addressed the prosecutor’s comment:



       Now, let’s talk about the sidebar. This jury has been admonished as a panel.[1]
       Also, I believe as—also as having been sworn with regards to the Fifth
       Amendment rights that all people have on several different occasions. I’m not


       1
        The district court had admonished the panel during jury selection that it could not hold a
defendant’s decision not to testify against him. The State also discussed during jury selection the
defendant’s right not to testify.
                                                9
       going to grant a mistrial over just that one statement that she made. I will
       admonish the jury once again to ignore that sidebar and to reiterate, once again,
       how important the right under the Fifth Amendment is.


Defense counsel replied,



       All right. For the record purposes, I’m moving for mistrial, and I’m alleging
       intentional prosecutorial misconduct. [The prosecutor] knows this trial is not
       going the way she wants it to. She just spiked the ball, Judge. She’s goading me
       into moving for a mistrial because she wants a do-over.


After hearing additional argument from the parties and considering case law on the matter, the

district court denied the motion for mistrial. In his second point of error, Heredia asserts that the

district court abused its discretion by not granting a mistrial.

               “We review a trial court’s denial of a mistrial for an abuse of discretion.”

Balderas v. State, 517 S.W.3d 756, 783 (Tex. Crim. App. 2016). “We review the evidence in the

light most favorable to the trial court’s ruling and consider only those arguments before the court

at the time of the ruling.” Turner v. State, 570 S.W.3d 250, 268 (Tex. Crim. App. 2018). “The

trial court’s ruling must be upheld if it was within the zone of reasonable disagreement.” Id.

               “A mistrial is an appropriate remedy in extreme circumstances for a narrow class

of highly prejudicial and incurable errors.” Id. “A mistrial halts trial proceedings when error is

so prejudicial that expenditure of further time and expense would be wasteful and futile.” Ocon

v. State, 284 S.W.3d 880, 884 (Tex. Crim. App. 2009). “Whether an error requires a mistrial

must be determined by the particular facts of the case.” Id. “[T]he question of whether a mistrial

should have been granted involves most, if not all, of the same considerations that attend a harm

analysis.” Hawkins v. State, 135 S.W.3d 72, 77 (Tex. Crim. App. 2004). “In effect, the trial

court conducts an appellate function: determining whether improper conduct is so harmful that

                                                  10
the case must be redone.” Id. “Of course, the harm analysis is conducted in light of the trial

court’s curative instruction.” Id.   “Only in extreme circumstances, where the prejudice is

incurable, will a mistrial be required.” Id.

                In determining whether a trial court abused its discretion in failing to grant a

mistrial following an improper remark by the prosecutor, reviewing courts are to consider:

(1) the severity of the remark (the magnitude of the prejudicial effect of the prosecutor’s

remark); (2) the measures adopted to cure the remark (the efficacy of any cautionary instruction

by the judge); and (3) the certainty of conviction absent the remark (the strength of the evidence

supporting the conviction). Archie v. State, 340 S.W.3d 734, 739 (Tex. Crim. App. 2011);

Ramon v. State, 159 S.W.3d 927, 929 (Tex. Crim. App. 2004); Mosley v. State, 983 S.W.2d 249,

259 (Tex. Crim. App. 1998).

                “A comment on a defendant’s failure to testify violates both the state and federal

constitutions as well as Texas statutory law.” Randolph v. State, 353 S.W.3d 887, 891 (Tex.

Crim. App. 2011); see U.S. Const. amend. V; Tex. Const. art. I, § 10; Tex. Code Crim. Proc. art.

38.08. However, the implication that the State’s comment referred to the defendant’s failure to

testify must be “a clear and necessary one.” Randolph, 353 S.W.3d at 891. “It is well settled

that a prosecutor’s comment amounts to a comment on a defendant’s failure to testify only if the

prosecutor manifestly intends the comment to be, or the comment is of such character that a

typical jury would naturally and necessarily take it to be, a comment on the defendant’s failure to

testify.” Wead v. State, 129 S.W.3d 126, 130 (Tex. Crim. App. 2004). “It is not sufficient that

the comment might be construed as an implied or indirect allusion to the defendant’s failure to

testify.” Id.



                                                11
              Here, the prosecutor remarked to the district court, in the presence of the jury, that

“[i]f the defendant wants to give his version of events, he’s welcome to take the witness stand.”

The State argues that because this comment was made during the State’s case in chief, before the

defendant had an opportunity to testify, it should not be construed as a direct comment on the

defendant’s failure to testify. See McCarron v. State, 605 S.W.2d 589, 595 (Tex. Crim. App.

1980) (concluding that comment made by prosecutor during State’s case in chief was not

improper comment on defendant’s failure to testify because at time comment was made, “the

State had not closed its case and appellant had not rested her case”). However, the Court of

Criminal Appeals has more recently held that the timing of the comment is “not dispositive” and

that “[a] statement can be a comment on the defendant’s failure to testify even if it is made

before the defendant rests his case.” Bustamante v. State, 48 S.W.3d 761, 767-77 (Tex. Crim.

App. 2001).

              The State also argues that because the comment was directed to the district court

and was intended to prevent the defendant’s recorded statement from being used “as a conduit

through which appellant could testify without taking the stand,” the comment was less egregious

than if it had been made directly to the jury. See Moore v. State, 999 S.W.2d 385, 405 (Tex.

Crim. App. 1999) (concluding that prosecutor’s comment made under similar circumstances was

improper, but not “so blatant that it rendered an instruction to disregard ineffective”).

Nevertheless, the prosecutor made her comment in the jury’s presence when she should not have

done so, and the State acknowledges in its brief that the prosecutor should have asked to

approach the bench before discussing the admissibility of the evidence.             Moreover, the

prosecutor’s comment referred expressly to Heredia taking the witness stand “if [he] wants to

give his version of events.” We conclude that this comment was of such character that a typical

                                               12
jury would naturally and necessarily take it to be a comment on the defendant’s failure to testify.

Accordingly, the first factor weighs in favor of granting a mistrial.

                The second factor considers the measures adopted to cure the remark. After the

district court denied Heredia’s motion for mistrial, it warned the prosecutor that if she were to

repeat her error, “I can assure you a mistrial would be granted.” The jury then returned to the

courtroom and the district court provided the following instructions:



        Ladies and Gentlemen, prior to the break, you’ll recall we witnessed a heated
        discussion or exchange between the two attorneys in this matter, and more
        specifically from the State, with regards to the defendant—as to whether or not
        the defendant would testify.


        As you’ve been admonished several times, beginning in the voir dire process and
        continuing through the trial, we all have, under the Fifth Amendment of our
        Constitution, the right not to testify. Nobody can force anyone to give testimony
        or evidence against themselves or against their own interests.


        That is always the case. It is still the case. You are to totally disregard—totally
        disregard the prosecutor’s comments in that regard. They were out of place, and
        they are not to be taken into consideration whatsoever by you in any way, shape,
        or form. And you’ll also have another admonishment in that regard in the jury
        charge at the completion of the evidence in this matter.


Before the trial continued, the district court asked the jury if it understood its instructions, and

the record reflects that the jury did.

                Later, the district court decided to take additional action. The district court had

originally sustained the State’s objection to the admissibility of Heredia’s recorded statement to

the police. Now, however, the district court changed its mind:



        My position on this video has changed somewhat in light of our previous situation

                                                 13
        with regards to comments about the Fifth Amendment and his right to testify. In
        looking at the three prongs, of course, the severity of it is one issue. Measures to
        cure. Now, who knows if you can un-ring the bell or not? But when it gets down
        to—I don’t want to say confrontation issues, but the fact that it’s been alluded to,
        I don’t believe that should force him to make a decision as to whether or not he
        should testify or not. And so I’m going to allow the video to come in.


The district court added, “I think that issue needs to be mitigated. And I think by producing that

video is the only way to do it at this point.” This was a significant curative measure, because the

decision to admit the recorded statement had the effect of enabling Heredia, contrary to the

prosecutor’s comment, to “give his version of events” without taking the witness stand.

                Additionally, the court’s charge to the jury included the following instructions on

Heredia’s right not to testify:



        The defendant has a constitutional right to remain silent. The defendant may
        testify on his own behalf. The defendant may also choose not to testify. The
        defendant’s decision to testify cannot—the defendant’s decision not to testify
        cannot be held against him, and it is not evidence of guilt.


        You must not speculate, guess, or even talk about what the defendant might have
        said if he had taken the witness stand or why he did not. The foreperson of the
        jury is to immediately stop any juror from mentioning the defendant’s decision
        not to testify.


After the district court read these instructions to the jury, the district court added, for emphasis,

“It is not to be considered, folks.” We conclude that the district court adopted strong measures to

cure the remark. Thus, the second factor weighs against granting a mistrial.

                Finally, we consider the strength of the evidence supporting Heredia’s conviction.

In addition to Heredia’s recorded statement to the police, in which he admitted to shooting

Rivers and made statements from which the jury could reasonably infer that he was familiar with


                                                 14
and had been reckless with the gun that he used to shoot Rivers, the jury also considered

Griffin’s testimony that Heredia had pointed the gun at Rivers’s head and pulled the trigger;

forensic evidence that supported Griffin’s testimony that the gun had been pointed at Rivers’s

head; Armberger’s testimony that Heredia admitted to her that he and Griffin had “killed a

woman” earlier that day and that he had showed her the body; and the 911 calls in which Heredia

reported that Rivers’s body was in his backyard and Heredia’s brother reported that Heredia had

killed the woman. We conclude that the evidence supporting Heredia’s conviction was strong.

Thus, the third factor weighs against granting a mistrial.

               In summary, although the first factor weighs in favor of granting a mistrial, the

second and third factors weigh against granting a mistrial. We cannot conclude on this record

that the district court’s decision to deny Heredia’s motion for mistrial was outside the zone of

reasonable disagreement.

               We overrule Heredia’s second point of error.


Evidence admissibility

               During trial, the State offered into evidence State’s Exhibit 138C, approximately

thirty pages of Heredia’s internet search history, recovered from his phone, between the dates of

June 19 and 26, 2016. The history included numerous searches for pornographic material and

“escort” services. Heredia objected to this evidence as not relevant, see Tex. R. Evid. 401,

impermissible character evidence, see id. R. 404(b), and more prejudicial than probative, see id.




                                                 15
R. 403. The district court overruled the objections. In his third point of error, Heredia argues

that the district court abused its discretion in admitting this evidence.2

               We review a trial court’s decision to admit or exclude evidence for an abuse of

discretion. Henley v. State, 493 S.W.3d 77, 82-83 (Tex. Crim. App. 2016); Sandoval v. State,

409 S.W.3d 259, 297 (Tex. App.—Austin 2013, no pet.). An abuse of discretion does not occur

unless the trial court acts “arbitrarily or unreasonably” or “without reference to any guiding rules

and principles.”    State v. Hill, 499 S.W.3d 853, 865 (Tex. Crim. App. 2016) (quoting

Montgomery v. State, 810 S.W.2d 372, 380 (Tex. Crim. App. 1990)). Further, we may not

reverse the trial court’s ruling unless it “falls outside the zone of reasonable disagreement.”

Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). An evidentiary ruling will be

upheld if it is correct on any theory of law applicable to the case. Henley, 493 S.W.3d at 93;

Sandoval, 409 S.W.3d at 297.

               Rule 401 provides that evidence is relevant if “it has any tendency to make a fact

more or less probable than it would be without the evidence, and the fact is of consequence in

determining the action.” Tex. R. Evid. 401. This was a homicide case in which the defendant

admitted to shooting the victim. Thus, the sole issue at trial was whether Heredia shot Rivers

intentionally, knowingly, recklessly, or negligently. The State did not allege that Heredia had

sexually assaulted the victim or committed any sexual offense against her. We have reviewed

       2
          The State asserts that Heredia waived this point of error because he did not “particularly
object to the particular parts of the admitted evidence he now raises as objectionable on appeal.”
See Sonnier v. State, 913 S.W.2d 511, 518 (Tex. Crim. App. 1995) (“When an exhibit contains
both admissible and inadmissible evidence, the objection must specifically refer to the
challenged material to apprise the trial court of the exact objection.”). We disagree. Heredia
objected specifically to the references to pornographic material and escort services contained
within the exhibit, and we conclude on this record that Heredia’s objection was sufficiently
specific to apprise the district court of the material within the exhibit that he found objectionable
and to preserve this point for our review. See Tex. R. App. P. 33.1(a)(1)(A).
                                                  16
the evidence tending to show that Heredia searched for pornography and escorts in the days

before the shooting. Some of the searches involved what could be fairly characterized as

“violent” or “rough” pornography, and this evidence might have some marginal relevance to

Heredia’s state of mind at the time of the shooting. However, none of the searches involved

shooting or killing women, and some of the searches were for incest, which had no conceivable

relevance to the facts of this case. Additionally, none of the searches for escorts suggested any

sort of violent mentality on the part of Heredia. Thus, most of the searches in State’s Exhibit

138C were not relevant to any fact of consequence in this case, and it was outside the zone of

reasonable disagreement for the district court to conclude otherwise.

               Moreover, to the extent that the searches for “rough” pornography may have been

marginally relevant, the district court should have excluded this evidence under Rule 403, which

provides that “[t]he court may exclude relevant evidence if its probative value is substantially

outweighed by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, or needlessly presenting cumulative evidence.” Id. R. 403.

Factors to consider in the analysis include: (1) the probative value of the evidence; (2) the

potential of the evidence to impress the jury in some irrational, but nevertheless indelible way;

(3) the time the proponent needs to develop the evidence; and (4) the proponent’s need for the

evidence. Reese v. State, 33 S.W.3d 238, 240-41 (Tex. Crim. App. 2000).

               The probative value of the evidence was weak because the searches did not relate

in any way to the facts of the homicide offense for which Heredia was charged. Also, the titles

of the searches were highly inflammatory and thus had significant potential to impress the jury in

some irrational but indelible way. Although we agree with the State that the development of the

evidence did not consume an inordinate amount of time at trial, it is also true that the State’s

                                               17
need for the evidence was low. The State had Griffin, an eyewitness, testify that Heredia pulled

out a gun, pointed it at Rivers, and shot her in the back of the head, and the forensic evidence

tended to support Griffin’s version of events. Thus, the State already had evidence tending to

show that Heredia intentionally shot Rivers. Moreover, to the extent that the State argues that it

needed the evidence to establish Heredia’s motive to kill Rivers, none of the searches suggested

that Heredia wanted to shoot or kill anyone. Thus, the evidence did not assist the State in that

regard. On this record, it was outside the zone of reasonable disagreement for the district court

to find that the probative value of the evidence was not substantially outweighed by its

prejudicial effect. Accordingly, we must conclude that the district court abused its discretion in

admitting State’s Exhibit 138C.

               However, that does not end our inquiry. “The erroneous admission of evidence is

non-constitutional error.” Gonzalez v. State, 544 S.W.3d 363, 373 (Tex. Crim. App. 2018)

(citing Taylor v. State, 268 S.W.3d 571, 592 (Tex. Crim. App. 2008)). “Non-constitutional

errors are harmful, and thus require reversal, only if they affect Appellant’s substantial rights.”
Id. (citing Tex. R. App. P. 44.2(b)). The Court of Criminal Appeals has construed this to mean

that “an error is reversible only when it has a substantial and injurious effect or influence in

determining the jury’s verdict.” Id. (citing Taylor, 268 S.W.3d at 592). “If we have a fair

assurance from an examination of the record as a whole that the error did not influence the jury,

or had but a slight effect, we will not overturn the conviction.” Id.

               In this case, as we have already explained, there was overwhelming evidence of

Heredia’s guilt, including his confession to the police that he shot Rivers. Moreover, the jury

acquitted Heredia of murder and convicted him of manslaughter, which meant that the jury found

that Heredia had recklessly caused Rivers’s death. There is nothing in the record to suggest that

                                                 18
Heredia’s internet search history is what caused the jury to find that he was reckless as opposed

to some other mental state. Although the State discussed the internet search history in its closing

argument, it focused on the other evidence in the case, including the eyewitness testimony, the

forensic evidence, Heredia’s familiarity with firearms, and the testimony of the other witnesses

who had knowledge of the events before and after the shooting. On this record, we have a fair

assurance that the error in admitting the evidence did not influence the jury or had but a slight

effect. Accordingly, we cannot conclude that Heredia was harmed by its admission.

               We overrule Heredia’s third point of error.


Deadly weapon finding

               In his fourth point of error, Heredia asserts that his judgment of conviction

contains an improper finding that a deadly weapon was used in the commission of the offense.

According to Heredia, the jury never made an affirmative deadly weapon finding.

               The term “affirmative finding” means the trier of fact’s express determination that

a deadly weapon was actually used or exhibited during the commission of the offense. Polk v.

State, 693 S.W.2d 391, 393 (Tex. Crim. App. 1985). “An affirmative deadly weapon finding

must be an ‘express’ determination in order to be effective.” Guthrie–Nail v. State, 506 S.W.3d
1, 4 (Tex. Crim. App. 2015). In other words, “[c]ourts do not look to the facts of the case to

‘imply’ an affirmative deadly-weapon finding; we look to the charging instrument, the jury

charge, and the jury verdict to evaluate the propriety of an entry of a deadly-weapon finding in

the judgment.” Duran v. State, 492 S.W.3d 741, 746 (Tex. Crim. App. 2016). Accordingly, the

jury makes an express deadly weapon finding when:



       (1) the indictment specifically alleged that a deadly weapon was used (using the

                                                19
       words “deadly weapon”) and the defendant was found guilty “as charged in the
       indictment”;


       (2) the indictment did not use the words ‘deadly weapon’ but alleged the use of a
       deadly weapon per se (such as a firearm); or


       (3) the jury affirmatively answered a special issue regarding the use of a deadly
       weapon.
Id. (citing Polk, 693 S.W.2d at 396). Additionally, if the jury finds a defendant guilty of a lesser-

included offense based upon an application paragraph that explicitly and expressly requires the

jury to find that the defendant used a deadly weapon (or a deadly weapon per se) in the

commission of the offense, then an affirmative deadly weapon finding in the judgment is

authorized. See Lafleur v. State, 106 S.W.3d 91, 98 (Tex. Crim. App. 2003).

               Here, the indictment alleged that Heredia “did then and there intentionally or

knowingly cause the death of an individual, to-wit: Jennifer ‘Gigi’ Rivers, by shooting the said

Jennifer ‘Gigi’ Rivers with a firearm.” Although the jury acquitted Heredia of murder, it found

him guilty of the lesser-included offense of manslaughter. The application paragraph of the

manslaughter charge provided that if the jury believed beyond a reasonable doubt that Heredia

“did then and there, recklessly cause the death of Jennifer ‘Gigi’ Rivers by shooting her with a

firearm,” then it shall find Heredia guilty of manslaughter and “so say by its verdict.” Because a

firearm is a deadly weapon per se, see Tex. Penal Code § 1.07(a)(17)(A), the jury necessarily

made an express deadly weapon finding when it found by its verdict that Heredia was guilty of

manslaughter, see Lafleur, 106 S.W.3d at 99; see also Polk, 693 S.W.2d at 394 (observing that in

some cases “an affirmative finding will arise as a matter of law. If the trier of fact finds that a

pistol has been used in the commission of the offense . . . , then it has found that a deadly


                                                 20
weapon has been used since a pistol is a deadly weapon per se”). Accordingly, the district court

did not err in including a deadly weapon finding in Heredia’s judgment of conviction.

              We overrule Heredia’s fourth point of error.


                                       CONCLUSION

              We affirm the district court’s judgment of conviction.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: November 19, 2020

Do Not Publish




                                               21